1                                                                           FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON
2
                                                                      Jun 18, 2019
3                       UNITED STATES DISTRICT COURT                   SEAN F. MCAVOY, CLERK

                       EASTERN DISTRICT OF WASHINGTON
4
     ERIC SILVERS, SR. and ESTER               No. 1:19-cv-03097-SMJ
5    SILVERS, husband and wife,
                                               ORDER DISMISSING CASE
6                             Plaintiffs,

7                v.

8    ROBERT MEMBREY and WATSON
     CHAPEL DIESEL & REPAIR INC.,
9
                              Defendants.
10

11         On June 14, 2019, the parties filed a stipulated dismissal, ECF No. 9.

12   Consistent with the parties’ agreement and Federal Rule of Civil Procedure 41(a),

13   IT IS HEREBY ORDERED:

14         1.    The parties’ Stipulation and Order of Dismissal, ECF No. 9, is

15               GRANTED.

16         2.    All claims are DISMISSED WITH PREJUDICE, with all parties to

17               bear their own costs and attorneys’ fees.

18         3.    All pending motions are DENIED AS MOOT.

19         4.    All hearings and other deadlines are STRICKEN.

20         5.    The Clerk’s Office is directed to CLOSE this file.




     ORDER DISMISSING CASE - 1
1          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

2    provide copies to all counsel.

3          DATED this 18th day of June 2019.

4                       ____________________________
                        SALVADOR MENDOZA, JR.
5                       United States District Judge

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER DISMISSING CASE - 2
